[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 04-16742                       FILED
                                                          U.S. COURT OF APPEALS
                             Non-Argument Calendar          ELEVENTH CIRCUIT
                           ________________________             August 26, 2005
                                                             THOMAS K. KAHN
                    Agency Nos. 12-CA-22495,      12-CA-22544      CLERK


NATIONAL LABOR RELATIONS BOARD,

                                                          Petitioner,

                                       versus

KELLY BROTHERS SHEET METAL, INC.,

                                                          Respondent.

                           ________________________

                    Application for Enforcement of an Order of
                       the National Labor Relations Board
                         _________________________
                                (August 26, 2005)


Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      The National Labor Relations Board seeks enforcement of its decision and

order finding that Kelly Brothers Sheet Metal, Inc. engaged in unfair labor practices
in violation of sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act, 29

U.S.C. §§ 158(a)(1) and 158(a)(3). We review the Board’s decision to ensure that

it is supported by substantial evidence on the record as a whole, and we give “special

deference to the ALJ’s credibility determinations, which will not be disturbed unless

they are inherently unreasonable or self-contradictory.” NLRB v. McClain of

Georgia, Inc., 138 F.3d 1418, 1422 (11th Cir. 1998).

      Having considered the briefs, and relevant parts of the record, we find no

reason to disturb the ALJ’s credibility determinations. We hold that substantial

evidence supports the Board’s decision and order.

      The Board’s order is enforced in full.

      ORDER ENFORCED.




                                          2